Citation Nr: 1707574	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  12-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right lower extremity radiculitis prior to July 27, 2012.

2.  Entitlement to a rating higher than 10 percent for right lower extremity radiculitis from July 27, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied an increased rating for right lower extremity radiculitis.

The Board remanded the matter to the RO in April 2014 and May 2016 for further development.  The matter has been returned to the Board for consideration.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge (VLJ) in July 2013.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In March 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  The letter also stated that if the Veteran did not respond within 30 days from the date of the March 2016 letter, the Board would assume that he does not want another hearing and proceed with the adjudication of his claim.  To date, the Board has not received a response from the Veteran.  Accordingly, the appeal has been reassigned to the undersigned VLJ for adjudication.  38 C.F.R. § 19.3(b) (2016).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to July 27, 2012, the evidence shows that the Veteran's right lower extremity radiculitis more closely approximated mild paralysis of the sciatic nerve, but it did not more nearly approximate moderate incomplete paralysis.

2.  From July 27, 2012, the evidence shows that the Veteran's right lower extremity radiculitis more closely approximates moderately severe incomplete paralysis of the sciatic nerve, but has not more nearly approximated severe incomplete paralysis with marked muscular atrophy.


CONCLUSIONS OF LAW

1.  Prior to July 27, 2012, the criteria for rating in excess of 10 percent for right lower extremity radiculitis are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for rating of 40 percent, but no higher, from July 27, 2012, for right lower extremity radiculitis, are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided the required notice in a May 2010 letter sent to the Veteran.  For increased rating claims, VA is no longer required to advise the claimant about the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has had ample opportunity to submit evidence and arguments in support of his claims in light of these notices before subsequent readjudications by the RO.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  He does not assert any prejudice from any notification deficiency and none has been identified by VA.  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The evidence includes his service treatment records (STRs), VA outpatient treatment records, hearing testimony, and statements from the Veteran.

The Veteran had June 2010, July 2012, and September 2016 VA examinations for right lower extremity radiculitis.  For the reasons indicated below, together these examination reports are thorough and responsive to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports for the increased disability claims are therefore adequate for adjudication.  See Barr, 21 Vet. App. at 312.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2016) impose two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the July 2013 hearing, the presiding Veterans Law Judge identified the issues on appeal.  The Veteran provided testimony as to all treatment received and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  Based in part upon his hearing testimony, VA examinations were ordered to further assist the Veteran in substantiating his claims.  The duties imposed by Bryant were thereby met.

The record thus reflects substantial compliance with the May 2016 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  Moreover, the agency of original jurisdiction (AOJ) obtained updated VA outpatient records, provided appropriate VA examinations, and readjudicated the claims, most recently in September 2016.

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).

For right lower extremity radiculitis, an increase in the level of service-connected disability is at issue.  The primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's right lower extremity radiculitis is rated under 38 C.F.R. § 4.124(a), Diagnostic Code (DC) 8620 (2016).

For neurological manifestations, Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and these criteria are incorporated into the criteria for rating neuritis of that nerve under Diagnostic Code 8620 and neuralgia of that nerve under Diagnostic Code 8720.

The regulation advises that disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124(a).  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  VA's Adjudication Manual gives the following guidance on cases where a peripheral nerve disability is only manifested by sensory impairment: "To make a choice between mild and moderate, consider the evidence of record and the following guidelines: The mild level of evaluation would be more reasonably assigned when sensory symptoms are recurrent but not continuous assigned a lower medical grade reflecting less impairment and/or affecting a smaller area in the nerve distribution. Reserve the moderate level of evaluation for the most significant and disabling cases of sensory-only involvement.  These are cases where the sensory symptoms are continuous assigned a higher medical grade reflecting greater impairment and/or affecting a larger area in the nerve distribution."  VA Adjudication Procedures Manual, III.iv.4.G.4.b (October 25, 2016).

Under DC 8520 (sciatic nerve), a 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is for application where there is severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is for complete paralysis; the foot dangles and drop, no active movement possible of muscles below the knee, flexion of knee weakness or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.

In June 2010, the Veteran was afforded a VA peripheral neuropathy examination.  He complained about numbness, abnormal sensation, pain, anesthesia and cold feeling after walking long distances, and constant tingling.  Clinical evaluation showed that motor function was within normal limits.  Sensory function was abnormal to pain and touch due to diminished sensation.  The right ankle reflexes revealed hypoactive ankle jerk.  The examiner did not provide an estimation of the severity of the Veteran's right lower extremity radiculitis in terms of paralysis or incomplete paralysis (mild, moderate, moderately severe, or severe).  The examiner noted that the effect of the Veteran's right lower extremity radiculitis on his occupation and daily life was limited to lifting and bending.

In July 2012, the Veteran was afforded a VA peripheral neuropathy examination.  The examiner noted that the Veteran had severe intermittent pain and numbness in bilateral upper and lower extremities.  The examiner also noted that the Veteran had severe paresthesias and/or dysesthesias in bilateral upper and lower extremities.  The Veteran did not have muscle atrophy and muscle strength testing showed normal strength.  The reflex exam revealed that Veteran's deep tendon reflexes in the right ankle were absent.  Sensation testing found that sensation in Veteran's right lower leg/ ankle was absent.  The examiner noted that the Veteran's gait was normal and he did not have trophic changes.  The examiner rated the severity of Veteran's right lower extremity radiculitis as mild incomplete paralysis of the sciatic nerve in his right lower extremity.  The examiner noted that the functional occupational impact of the Veteran's right lower extremity radiculitis is that it limited the Veteran to jobs with prolonged sitting and standing.

In September 2016, the Veteran was afforded another VA peripheral neuropathy examination.  The examiner noted that the Veteran had moderate numbness and pain in the right lower extremity.  Reflex exam revealed the Veteran's deep tendon reflexes in the right knee were hypoactive.  Sensory exam showed that Veteran had decreased sensation in right upper anterior thigh, right knee, right ankle, and right foot.  The Veteran did not have any muscle atrophy.  The Veteran's gait was normal.  The examiner rated the severity of Veteran's right lower extremity radiculitis as moderately severe incomplete paralysis of the sciatic nerve in his right lower extremity.  The examiner noted that the functional occupational impact of the Veteran's right lower extremity radiculitis is that it prevents the Veteran from performing certain tasks in his job for constructing homes.  The Veteran's right leg does numb when walks, and therefore, has to limit how much weight he can carry or how much he can bend. 

The Veteran's service-connected right lower extremity radiculitis is currently rated as 10 percent disabling.  38 C.F.R. § 4.124a, DC 8620.  He contends increased ratings are warranted.

After review of the records, the Board finds that the Veteran's right lower extremity radiculitis does not warrant a rating in excess of 10 percent prior to July 27, 2012.  VA examinations and VA treatment records noted that the Veteran complained of tingling and numbness in his right lower extremity.  However, a June 2010 VA examination noted the Veteran's motor function was within normal limits and sensory function was diminished to pain and touch.  The reflexes were hypoactive but the Veteran had normal sensation in the right lower extremity.  Based on the June 2010 VA examination, the Board finds that a finding of mild incomplete paralysis for the period prior to July 27, 2012 is warranted.  The involvement was wholly sensory, the symptoms were recurrent but not continuous, and the normal motor and partly normal sensory function reflect that this was not the type of significant and disabling cases of sensory-only involvement warranting a rating for moderate incomplete paralysis.

The Board finds that from July 27, 2012, resolving reasonable doubt in favor of the Veteran, the record shows that the Veteran had moderately severe incomplete paralysis of the sciatic nerve.  The July 2012 VA examiner found objective abnormalities.  For instance, the examiner noted that the Veteran had severe intermittent pain, paresthesias, and numbness in his right lower extremity.  Although the Veteran had normal muscle strength, the reflex exam indicated absence of deep tendon reflexes in the ankle.  The Veteran's sensation in the right lower extremity was noted to be absent.  The EMG study showed that his right lower extremity radiculitis was abnormal.  Although the July 2012 examiner rated the Veteran's severity evaluation as "mild," the Board finds that the symptoms associated are more closely associated with a moderately severe finding.  Additionally, the September 2016 VA examiner noted that the Veteran's sciatic nerve symptoms were "moderately severe."  As his symptoms were more than sensory by July 27, 2012, a rating in excess of the mild rating is warranted.  For the above reasons, from July 27, 2012, the Veteran's right lower extremity radiculitis more nearly approximated moderately severe incomplete paralysis and warrants a 40 percent rating.

The Board has also considered the July 2012 VA examiner's characterization of the Veteran's right lower extremity radiculitis severity as mild.  However, the issue of what disability rating is warranted based on the severity of a disability is a legal rather than a medical question.  38 C.F.R. § 4.2 (2016) ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  Consequently, while the  Board has considered the above medical evidence and medical opinions as to the nature of the Veteran's disability, its decision is based on the application of the relevant criteria to these facts and not on a medical examiner's general description of the severity of the disability.

The Board finds that the Veteran's right lower extremity radiculitis does not warrant a rating in excess of 40 percent at any time during the period on appeal.  As noted, the September 2016 VA examiner found that the Veteran's sciatic nerve incomplete paralysis was moderately severe and this finding was consistent with the evidence of record.  A severe incomplete paralysis rating under DC 8620 requires marked muscular atrophy.  The record does not support that the Veteran has been found to have marked muscular atrophy at any time.  

Accordingly, it cannot be said that the nature and severity of the abnormalities more nearly approximated severe incomplete paralysis with marked muscular atrophy or complete paralysis, or that the evidence is in relative equipoise on this point.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The above evidence reflects that the symptoms associated with the Veteran's right lower extremity radiculitis are contemplated Diagnostic Code 8620.  The criteria in this diagnostic code of mild, moderate, moderately severe, or severe incomplete paralysis are broad enough to encompass all of the symptoms of the Veteran's right lower extremity radiculitis.  Consequently, the Board need not consider whether there was marked interference with employment or frequent hospitalization.

For the foregoing reasons, a rating of 40 percent, for right lower extremity radiculitis, is warranted from July 27, 2012.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a rating higher than 10 percent for right lower extremity radiculitis prior to July 27, 2012 is denied.

Entitlement to a rating of 40 percent, but no higher, for right lower extremity radiculitis, from July 27, 2012 is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As indicated above, there is evidence that the Veteran's service-connected right lower extremity radiculitis has partially impacted his employability.  See, e.g., VA examination report dated June 2010, July 2012, and September 2016.  Thus, the issue of entitlement to a TDIU has been raised as part and parcel of the claim for an increased rating for right knee disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  A remand is therefore warranted for the AOJ to consider this issue in the first instance, to include any appropriate development.

The Board also notes that the Court has held in a memorandum decision that, while denying referral for extraschedular consideration but remanding entitlement to a TDIU can be inconsistent and therefore erroneous, see Brambley v. Principi, 17 Vet.App. 20, 24 (2003), where, as here, the remand is for initial adjudication of the claim by the AOJ rather than to obtain additional evidence and the issue of whether there was marked interference with employment was not reached, Brambley is distinguishable and the Board's action is not inappropriate.  See Daubenberger v. Shinseki, No. 11-2096, 2012 WL 5377736 (Hagel, J., mem. dec., Nov. 2, 2012).  The Board finds the Court's reasoning persuasive and will therefore remand the claim for a TDIU for initial RO adjudication, notwithstanding having found above that referral for extraschedular consideration is not warranted.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

After undertaking any appropriate development, adjudicate the issue of entitlement to a TDIU.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


